Citation Nr: 1228556	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  03-12 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for PTSD.  

In August 2005, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Veteran properly appealed the claim to the Board and in an October 2005 decision the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), in a September 2006 Order the Court vacated the Board's October 2005 decision and remanded the matter to the Board.  

In May 2007, the Board remanded the Veteran's claim for additional development.  The requested development having been completed, the matter again is before the Board.

The record reflects that following the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence.  No subsequent SSOC was issued by the agency of original jurisdiction (AOJ), but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

In June 2012, the Veteran was notified that the Veterans Law Judge who conducted the August 2005 hearing was no longer with the Board.  He was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2011).  The Veteran declined another hearing in a July 2012 response.  Therefore, the Board will proceed with adjudicating the Veteran's claim.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Essentially, the Veteran contends that he suffers from a psychiatric disability as a result of sexual assault during service.  Despite the extensive procedural development, the Board has determined that another remand is necessary prior to the adjudication of the claim.

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examination for his psychiatric claim in March 2011.  The Veteran reported that he had been sexually assaulted by 4 fellow service members in 1968.  Thereafter, he claimed that his military performance had suffered and that he was informed his "performance was not up to par."  In addition, he reported being treated for a sexually transmitted disease (STD) several months after the alleged rape.  The Veteran claimed that his symptom that led to treatment was painful urination.  The examiner found it significant that following a visit home the Veteran's mother engaged the American Red Cross to request an early discharge.  The Veteran reported that his mother thought that "something was not right."  After service, the Veteran indicated that he often drank to get along with his wife, who was a heavy drinker.  In addition, he was accused of sexually assaulting his niece and that he pled guilty and was incarcerated for 18 months.  Following evaluation, the examiner diagnosed depressive disorder not otherwise specified (NOS) and PTSD.  As to etiology, the examiner concluded that it would be speculative to opine as to a relationship between the alleged rape and the Veteran's PTSD.  The examiner noted that the service treatment records included treatment for an STD and blood in his stool, which could potentially be attributable to other medical conditions and could be better evaluated by a physician.  In addition, service personnel records showed the involvement by the American Red Cross in the Veteran's early discharge from service.  The examiner noted that these documents confirmed the claimed assault.  Moreover, the Veteran's issues could be related to physiological experiences associated with childhood abuse, nutrition, stress, or other explanations.  As to the diagnosed depressive disorder, the examiner concluded that it was as likely as not that the depressive disorder NOS was related to the Veteran's military service.  As to rationale, the examiner noted the existence of hereditary influences and pre-service stress from childhood sexual abuse and family dysfunction, which likely contributed to maladaptive personality traits.  When these traits were met with the stress of being drafted into the military, "it could be conceivable that psychotic symptoms would become evident, if not exacerbated (if they were at the early stage)."

The Board finds the March 2011 VA examination report inadequate for the purpose of deciding the Veteran's claim.  Specifically, the Board notes the examiner mischaracterized aspects of the claim and failed to discuss and reconcile multiple more contemporaneous lay and medical statements that do not appear to support the conclusion reached.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts contradicted by other facts of record).  In that regard, the Board notes that numerous medical documents and the Veteran's own statements to the Social Security Administration (SSA) indicate that the onset of significant psychiatric symptoms and associated problems began between 1985 and 1988, due to his incarceration and family problems.  In addition, the examiner stated that the Veteran's mother engaged the American Red Cross to work for an early discharge because after the Veteran came home on leave he did not seem right.  The evidence of record, however, clearly demonstrates that the Veteran's mother engaged the American Red Cross prior to the Veteran's trip home on leave, which calls into question the contention that it was due to some noted problem in the Veteran's observed demeanor that triggered his mother to attempt to obtain an early release from service.  Furthermore, the Board notes that at the time of the Veteran's separation examination in September 1969 he specifically denied a history of depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, or nervous trouble of any sort.  His September 1969 medical examination included a notation of a normal psychiatric evaluation.  Finally, an August 1969 document in response to the Veteran's application for separation from service due to hardship indicated that his conduct and efficiency both were excellent, which calls into question his contention that he experienced ongoing work performance problems.  For these reasons, the Board finds the March 2011 VA examination report to be inadequate and that another VA examination is necessary.

As to granting entitlement to service connection for PTSD, if a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).    

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether a stressor supports a diagnosis of PTSD.

As another examination is necessary with respect to the diagnosed depressive disorder NOS and as the March 2011 VA examiner was unable to provide a definitive opinion as to the etiology of the Veteran's diagnosed PTSD, the examiner should also consider whether the evidence of record indicates that an in-service physical assault occurred of a nature sufficient to meet the requirements for a psychiatric diagnosis pursuant to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 3.304(f)(5).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA psychiatric examination, to include an interview of the Veteran and any appropriate testing.  The claims file should be provided to the examiner for review and the examiner should indicate whether it has been reviewed.

The examiner should offer an opinion as to whether he or she believes that the claimed May 1968 in-service sexual assault occurred.  In reaching an opinion, the examiner should consider whether there is evidence of behavior changes in service sufficient to corroborate that the claimed personal assault occurred.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In that regard, the Board notes that the Veteran was seen for a possible STD in September 1968 and that a GC smear showed many pus cells with many gram negative diplococcic both intra- and extra-cellularly.  In June 1969, the Veteran was seen for blood in his stool.  In addition, prior to separation in September 1969, the Veteran denied a history of depression, nervous trouble, difficulty sleeping, or other psychiatric problems and a contemporaneous psychiatric examination was normal.  Finally, an August 1969 personnel record indicated excellent conduct and efficiency.

If the Veteran is diagnosed with PTSD or any other psychiatric disorder, the examiner is requested to provide an opinion as to whether the diagnosed disorder is related to any confirmed in-service stressor(s).  In this regard, the examiner is requested to specifically discuss whether each stressor meets the criteria required under the DSM-IV criteria.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



